Citation Nr: 1118174	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of frostbite of both ears.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with sleep apnea (claimed as breathing problems, acute respiratory disease and chest pain).

4.  Entitlement to an initial evaluation in excess of 10 percent for diverticular disease.  

5.  Entitlement to an initial evaluation in excess of 10 percent for eczema of the bilateral lower extremities.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1956 and from August 1957 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, October 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Board remanded the claims for additional evidentiary development.  The case has been returned to the Board for further appellate review.

The Board notes that the issue of entitlement to service connection for bilateral hearing loss was also originally developed for appellate review and was addressed in the February 2010 Board remand; however, service connection for bilateral hearing loss was ultimately granted by the RO in a November 2010 rating action.  The Veteran has not disagreed with the 10 percent rating or effective date assigned for this disability.  Therefore, this issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

With regard to the Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD, an October 2008 rating decision granted a 50 percent evaluation from a previous evaluation of 10 percent.  Thereafter, a notice of disagreement was received in December 2008 in which the Veteran indicated that he was seeking a higher evaluation for the disorder.  The Board remanded the claim in February 2010 for issuance of a statement of the case on that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in November 2010 and the Veteran submitted a timely VA Form 9 in December 2010.  Thus, the issue is currently on appeal as reflected on the title page.  

Also, in the February 2010 remand, the Board had indicated that claims for service connection for diverticular disease and a skin disorder were no longer on appeal.  However, further review indicates that a December 2008 rating decision granted service connection for diverticular disease and eczema of the bilateral lower extremities and assigned 10 percent evaluations for each disorder.  Thereafter, in a June 2009 notice of disagreement, the Veteran expressed disagreement with the initial 10 percent evaluations assigned for each disorder.  A statement of the case was issued in October 2009 and the Veteran submitted a timely Form 9 in November 2009.  Thus, the Board notes that the claims for initial increased ratings for diverticular disease and eczema of the bilateral lower extremities are properly before the Board for appellate review.

Moreover, the issue of entitlement to service connection for residuals of a frostbite of the right ear has been recharacterized to include both ears.  The May 2006 rating decision reflects that the RO had denied entitlement to service connection for residuals of frostbite of the right ear and the left ear as two separate issues.  In February 2011 correspondence, the Veteran's attorney emphasized that although the Veteran had appealed the denial of service connection for residuals of a frostbite of the right ear, his intent throughout the appeal period was to seek service connection for residuals of frostbite of both ears as indicated in his application for service connection which was received in October 2005.  Thus, the Board has rephrased this issue as reflected on the title page. 

The issue of entitlement to service connection for a pre-cancerous growth on the right ear, secondary to frostbite has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



The issue of entitlement to service connection for COPD with sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
   

FINDINGS OF FACT

1.  There is no competent evidence that links a current diagnosis of tinnitus to service, or any incident of service.

2.  Frostbite of both ears was incurred in service

3.  Throughout the entire appeal period, the Veteran's diverticular disease has not been manifested by evidence of partial obstruction, colic, nausea or vomiting, or the need for surgical intervention.

4.  Throughout the entire appeal period, the evidence does not show that 20 to 40 percent of the Veteran's body or exposed areas are affected by his skin disorder or that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of 6 weeks or more during the past 12-month period.

5.  The Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for frostbite of both ears is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for an initial rating higher than 10 percent for diverticular disease have not been met.  U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327, 7329 (2010).

4.    The criteria for an initial rating higher than 10 percent for eczema of the bilateral lower extremities have not been met.  U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

5.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision herein to grant service connection for frostbite of both ears is a full grant of the benefit sought on appeal, no further action is required to comply with the VCAA with respect to this claim.

With respect to the claim for service connection for tinnitus, the Veteran was sent letters in November 2005 and March 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The November 2005 letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The diverticular disease and eczema claims arise from an appeal of the initial evaluations following the grant of service connection for the disorders.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

With regard to PTSD claim, the Veteran was sent a letter in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities on appeal.  

In regard to the Veteran's claim for service connection for tinnitus, the Veteran's attorney argued in February 2011 correspondence that the June 2010 VA examination was inadequate to evaluate the claim.  The Board has reviewed the VA audiological examination in June 2010 and has concluded that the examination is adequate for evaluation purposes.  Following the evaluation, the examiner stated that, given that the Veteran reported that the ringing in his ears had been most obvious several decades after discharge from service; it was his opinion that it was less likely as not that the Veteran's tinnitus was due to exposure to acoustic trauma in combat during service.  Specifically, the examiner reviewed the claims file and conducted a physical examination. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that any relevant fact was misstated.

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Tinnitus

The Veteran reports a history of military noise exposure.  Specifically, he alleges that he was exposed to noises from gunfire during combat operations in Vietnam.  

The Veteran's Form DD-214 verifies his service in combat.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.

At a February 2006 VA audiology examination, the Veteran reported a history of noise exposure during combat service in the military.  He reported the onset of tinnitus mostly in the right ear for about 10 years.  He indicated that the tinnitus was not persistent but that it was recurrent.  The examiner concluded that the tinnitus was less likely than not due to military noise exposure.  The examiner also stated that he could not provide an opinion regarding the most likely etiology of the tinnitus without resorting to mere speculation.   

At a June 2010 VA audiology examination, the Veteran reported the onset of tinnitus to be around 1996 and that it occurred several times per month lasting four to five minutes.  He indicated that the tinnitus was not constant but that it was intermittent.  The examiner concluded that the Veteran's tinnitus was not caused by nor had its onset during service, or that it was in any other way causally related to his active service, to include his conceded combat exposure.  The rationale provided was that the Veteran reported the onset of tinnitus decades after separation, and his brief and occasional tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure.  The examiner felt that it was possible that aging, occupational and recreational noise exposure, hypertension, usage of potentially ototoxic mediation and caffeine have contributed to the tinnitus and that the tinnitus could be normal/non-pathological tinnitus.  It was further reported, however, that that it would be speculative to allocate a degree of his current tinnitus to each or any of these etiologies.       

The Board finds that service connection for tinnitus is not warranted.  The Board first acknowledges that the existence of the Veteran's currently diagnosed tinnitus is not in dispute.  In the Veteran's February 2006 and June 2010 VA audiological examinations, he was diagnosed with tinnitus.  In addition, as the Veteran received the Combat Infantry Badge, the Board finds that the Veteran engaged in combat. Based on this, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In this regard, the Board highlights that a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

In the instant case, while the evidence indicates that the Veteran has a current diagnosis of tinnitus and that he had sustained acoustic trauma during service, there is no competent evidence that links the current tinnitus to acoustic trauma experienced in service or to any incident of service.  While the February 2006 VA examiner ultimately could not provide a nexus statement without resort to speculation, the June 2010 VA examiner conclusively ruled out such a medical nexus.  In the June 2010 VA audiological evaluation report, the examiner noted that the Veteran reported the onset of tinnitus decades after his separation from service.  Thus, the examiner specifically concluded that it was less likely as not that the Veteran's tinnitus was due to service or any incident of service, to include exposure to acoustic trauma in combat during service.  There is no competent contrary opinion of record.

As stated above, the Veteran's service treatment records are negative for any complaints or findings of ringing in the ears or tinnitus.  The Veteran first reported the onset of tinnitus in 1996, over 20 years after his separation from the military.  As to any continuity of tinnitus since service (see 38 C.F.R. § 3.303(b) regarding continuity of symptomatology), the Veteran has not specifically asserted that he has experienced tinnitus since service, but rather has attributed his current tinnitus to events in service, specifically his combat service.

Regarding the Veteran's contention that he has tinnitus that is attributable to acoustic trauma experienced during service, there is no medical evidence or competent opinion linking the currently diagnosed tinnitus to any incident of service, to include acoustic trauma.

In the Board's judgment, the Veteran is competent to provide testimony as to having some degree of tinnitus during service.  Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide an opinion regarding the cause of tinnitus.  Id.  Simply stated, his opinion regarding the etiology of his tinnitus lacks probative value; it does not constitute competent medical evidence. 

The Board has fully considered the Veteran's contentions.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, however, in addition to the fact that the Veteran did not complain of tinnitus at the time of his separation from service examination, the record is devoid of contemporaneously recorded medical or lay evidence of any findings indicative of tinnitus for many years after service.

Moreover, the Veteran has not asserted that he has experienced tinnitus since service; rather, he has indicated it began approximately 20 years after service. Specifically, upon his February 2006 audiological evaluation, he stated that his tinnitus became noticeable in the past 10 years, which, was many years post-service.  As to the Veteran's contention that tinnitus developed post-service but as a result of his in-service combat, the Board finds no competent evidence or opinion to suggest such a delayed onset of the disability in question; the only competent medical opinion evidence addressing the contended nexus weighs against such a finding.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001). 

Frostbite of Both Ears

The service treatment records show that the Veteran was treated for second degree frostbite of the ears in January 1966, October 1967, March 1969 and April 1972.

At a February 2006 VA examination, the Veteran reported that when the weather is cold, he has pain and numbness in both ears.  Physical examination revealed that sensation to light touch and monofilament was preserved in both the upper and lower extremities.  The examiner could not see any residual of the frostbite at the present time.  There was normal color in both ears.  There was no evidence of any cyanosis or infection or scars.  The diagnosis was residuals of frostbite in both ears, stable.

At a June 2010 VA cold injury examination, the Veteran reported feelings of numbness, tingling and burning of the auricles of the ears during cold weather.  He did not receive any current treatment.  Physical examination of the skin of the auricles of both ears was normal.  There were no scars.  There was normal sensation of the ears.  The diagnosis was no frostbite residuals of both ears.  

At a June 2010 VA ear disease examination, it was noted that the Veteran had burning and tingling sensation to both auricles of the ears below 50 degrees Fahrenheit.  There were no complications of ear disease at the present time.  The diagnosis was frostbite, both ears, based on service medical records. 

In this case, the service treatment records show that the Veteran was seen and treated for frostbite of both ears on several occasions.  Post-service, the Veteran has reported ongoing sensitivity and numbness of the ears in cold temperatures.  While the June 2010 VA examiner who conducted the cold injury examination concluded that the Veteran did not have frostbite residuals, other VA examination reports dated in February 2006 and June 2010 provide diagnoses of frostbite of both ears.  As the Veteran received treatment for frostbite of both ears on several occasions during service and the current medical evidence reveals diagnoses of frostbite of both ears, the Board finds that the evidence of record is sufficient to grant service connection for frostbite of both ears.

Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's diverticular disease, eczema of the bilateral lower extremities and PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, where the appeal stems from the initial assignment of a disability rating, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  In any case, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diverticular Disease

Diverticular disease is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7327.  This code provides that diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  The RO has rated the disability under 38 C.F.R. § 4.114, Diagnostic Code 7301, the criteria for digestive system disabilities, and specifically for adhesions of the peritoneum.

Peritoneal adhesions are rated under 38 C.F.R. § 4.114, Diagnostic Code 7301.  A note to this code provides that rating for adhesions will be considered when there is history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.  Under this code, a noncompensable rating is warranted for mild peritoneal adhesions.  A 10 percent rating is warranted for moderate adhesions with pulling pain on attempting work or aggravated by movement of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), or abdominal distention.  A 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  The maximum schedular rating of 50 percent is warranted for severe adhesions, with definite partial obstruction shown by X-ray study, frequent and prolonged episodes of severe colic distension, nausea, or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

Irritable colon syndrome is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319. Under this code, a noncompensable rating is warranted for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular rating of 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Ulcerative colitis is rated under 38 C.F.R. § 4.114, Diagnostic Code 7323.  This code provides that a 10 percent rating is warranted for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe colitis with frequent exacerbations, and a 60 percent rating is warranted for severe colitis with numerous attacks a year, malnutrition, and health only fair during remissions.  The maximum schedular rating of 100 percent is warranted for pronounced colitis resulting in marked malnutrition, anemia, and general debility; or with serious complication such as liver abscess.

On VA examination in November 2008, the Veteran reported a history of abdominal pain while in service and that he was diagnosed with diverticulitis by imaging study.  He stated that he continued to have problems with diverticulitis and in 1991 he underwent a partial (about 12 inches) colectomy for diverticulitis.  He stated that he has pain in the left lower abdomen and blood in his stools intermittently, a few times a year.  He also reported that had polyps removed from the colon during a colonoscopy in February or March 2008.  He was currently taking Metamucil daily with no other treatment.  There was no history of trauma to the intestines or a history of intestinal neoplasm.  The Veteran did experience nausea with a frequency of less than a week.  There was no history of vomiting, constipation, diarrhea or fistula.  There was a history of left lower quadrant pain which was indicated to occur less than a month.  The duration of the left lower quadrant pain was from one to two hours and was described as moderate.  There was no history of ulcerative colitis.  There was no history of other symptoms or an ostomy.  There were no episodes of abdominal colic, nausea, vomiting or abdominal distension consistent with partial bowel obstruction.  Physical examination revealed that the Veteran's overall health was good.  There were no signs of significant weight loss, malnutrition, anemia, fistula, abdominal mass or abdominal tenderness.  Results from a barium enema revealed status post sigmoid electomy with no evidence of recurrent extensive diverticulosis at the site of anastomosis or anastomotic stricture.  Sporadic diverticula were noted.  

The evidence shows that a higher initial evaluation is not warranted for that the Veteran's diverticular disease under Diagnostic Code 7301.  Specifically, the Veteran's disability has been productive of occasional episodes of nausea and left lower quadrant pain.  A higher rating is not warranted under this code because the barium enema study performed in November 2008 did not show any obstruction or delayed motility.  A higher rating also is not warranted under Diagnostic Codes 7319 or 7323 since the Veteran specifically reported that he experiences occasional symptoms, rather than constant episodes of abdominal distress or frequent exacerbations of his disease.

Consideration also has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's diverticular disease warranted a rating higher than 10 percent.  

Eczema

The Veteran seeks an initial increased rating for his service-connected eczema of the bilateral lower extremities, which has been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to October 23, 2008).  The Board is cognizant that certain diagnostic codes for the evaluation of skin disabilities were modified effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in March 2008, several months prior to the regulatory changes.

Diagnostic Code 7806 provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

The Veteran underwent a VA skin examination in November 2008.  He reported a history of bilateral lower legs rash since Vietnam which was manifested by itching and dryness.  He applied a topical hydrocortisone cream during periods of flare-ups.  He described the condition as constant.  He used the hydrocortisone topical cream intermittently and for a period of greater than six weeks in the past 12-month period.  The examiner noted that the percent of total body area affected was greater than 5% but less than 20%.  The skin was described as scaly, hyperpigmented, and with lichenified patches of the bilateral lower extremities.  The diagnosis was chronic eczema of the bilateral lower extremities.  

The evidence does not reflect that 20 to 40 percent of the Veteran's body or exposed areas are affected by his skin disorder or that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of 6 weeks or more during the past 12-month period.  The November 2008 VA examiner noted that the Veteran was treated with a topical corticosteroid for more than 6 weeks, as opposed to a systemic corticosteroid.  Furthermore, the VA examiner did not indicate that 20 to 40 percent of the Veteran's body or exposed areas are affected by his skin disorder.  Therefore, based upon the evidence, the Board finds that a rating greater than 10 percent is not warranted for the Veteran's skin condition during the entire appeal period.

PTSD

In May 2006, entitlement to service connection was granted for PTSD.  The disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 and a 10 percent rating was assigned.  The Veteran's current claim for an increased rating for his service-connected PTSD was received in March 2008.  An October 2008 rating decision assigned a 50 percent evaluation for the disorder.  The Veteran appealed for a higher evaluation.

Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A global assessment of functioning score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Global assessment of functioning scores ranging between 61 to 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).

While the Rating Schedule indicates that the rating agency must be familiar with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, VA does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record.

On VA examination in July 2008, the Veteran reported a depressed mood daily with attempts to isolate, anhedonia, sleep impairment, concentration decline and low energy.  He indicated that these symptoms were of moderate duration since the last examination.  

Psychiatric examination revealed that the Veteran was clean and neatly groomed.  His psychomotor activity was described as lethargic.  His speech was soft and whispered.  His attitude toward the examiner was cooperative and his affect was appropriate.  His mood was depressed and he was sleepy from a long drive.  His attention was intact.  He was oriented to person, time and place.  His thought process and thought content were unremarkable.  He did not have any delusions.  His judgment and insight were intact.  He did not have any hallucinations.  He did not display any inappropriate behavior.  He did not display any obsessive or ritualistic behavior.  He did not have any panic attacks.  There was no evidence of homicidal or suicidal thoughts.  His impulse control was good.  There were no episodes of violence.  He was able to maintain minimum personal hygiene.  He did not have problems with activities of daily living.  His remote and immediate memory were normal.  His recent memory was mildly impaired.  He experienced difficulty falling or staying asleep.  He had irritability, outbursts of anger and difficulty concentrating.  He experienced hypervigilence and an exaggerated startle response.  He reported mild avoidance behaviors several times a week.  Hyperarousal symptoms are nightly for sleep impairment.  The Veteran has been retired since 2002.  

The diagnoses included PTSD, chronic.  The examiner assigned a global assessment of functioning (GAF) score of 55.    The examiner further reported that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  Also, it was reported that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  With regard to reduced reliability and productivity due to PTSD symptoms, it was reported that the Veteran was withdrawn most of the time.  

VA psychiatry records dated from April 2009 to January 2010 show that the Veteran was seen on a regular basis for evaluation and treatment of his PTSD.  During this period of time, psychiatric evaluations noted that he had good hygiene.  He answered questions easily and reached goal ideas without difficulty.  He spoke in a calm, clear voice at normal speed.  He was cooperative, pleasant and appropriate.  There was no evidence of psychotic thought process.  His thoughts were logical, coherent and linear.  There was no evidence of loosened associations, flight of ideas.  There was no evidence of tangentiality, circumstantiality.  There was no evidence of hallucinations or delusions.  There was no evidence of obsessions or compulsions.  His mood was mildly apprehensive, improving during the course of the session.  He was affect was neutral in amplitude.  There was no evidence of destructive ideation directed at himself or others.  His memory for recent and remote events was intact.  Insight and judgment for routine life events was good.  GAF scores of 75 were consistently assigned. 

In a March 2010 VA psychiatry record, it was reported that the Veteran never had a suicide attempt in his life until 2008.  One night he awoke from a dream and wanted to kill himself.  His family removed all the shot guns from the house.  The Veteran reported that he would awaken from sleep around 3 a.m. and that he can't return to sleep.  He was also having flashbacks and intrusive thoughts.  On psychiatric evaluation, he was noted to have good hygiene.  He answered questions easily and reached goal ideas without difficulty.  He spoke in a calm, clear voice at normal speed.  He was cooperative, pleasant and appropriate.  There was no evidence of psychotic thought process.  His thoughts were logical, coherent and linear.  There was no evidence of loosened associations, flight of ideas.  There was no evidence of tangentiality, circumstantiality.  There was no evidence of hallucinations or delusions.  There was no evidence of obsessions or compulsions.  His mood was mildly apprehensive, improving during the course of the session.  He was affect was neutral in amplitude.  There was no evidence of destructive ideation directed at himself or others.  His memory for recent and remote events was intact.  Insight and judgment for routine life events was good.  A GAF score of 70 was assigned.
 
From the foregoing, the evidence shows that the Veteran's PTSD is not manifested by more than occupational and social impairment with reduced reliability and productivity.  While the Veteran reported episodes of flashbacks, intrusive thoughts and difficulty sleeping, the evidence does not show that his PTSD caused obsessional rituals which interfered with routine activities.  Moreover, while the evidence indicates that the Veteran attempted on one occasion in 2008, since that time, there is no evidence of suicidal ideation or attempt.  The July 2008 VA examination report and subsequent VA psychiatric treatment records show that his speech was not intermittently illogical, obscure, or irrelevant, and there was no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Further, there was no evidence of impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.  Furthermore, the global assessment of functioning scores range from 55 to 75 which suggest moderate to mild symptoms.  Thus, entitlement to an increased rating for post traumatic stress disorder is not in order.

Extraschedular Consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diverticular disease, eczema of the bilateral lower extremities and PTSD disabilities are inadequate.  A comparison between the level of severity and symptomatology of each of the Veteran's disorders with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disorders.  

Additionally, there is not shown to be evidence of marked interference with employment due to any of the disorders.  While the Veteran is currently retired, the evidence does not suggest that any of the service-connected disorders markedly impact his ability to perform a job. 

Moreover, there is no evidence in the medical records, described in some detail above, of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected diverticular disease, eczema of the lower bilateral extremities or PTSD cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose, 4 Vet. App. at 363. The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.

Service connection for frostbite of the both ears is granted.

An initial rating in excess of 10 percent for diverticular disease is denied.

An initial rating in excess of 10 percent for eczema of the bilateral lower extremities is denied.

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran's claim for service connection for COPD with sleep apnea warrants further development.

The Veteran is currently diagnosed with obstructive sleep apnea.  Following VA examination in June 2010, the examiner concluded that obstructive sleep apnea was not caused by military service.

In his March 2008 claim for service connection and in February 2011 correspondence, the Veteran also maintains that his sleep apnea is secondary to his service-connected PTSD.  As to this secondary aspect of the Veteran's claim, the Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The RO did not directly address the question of secondary service connection.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  The Veteran has not been provided notice of the requirements for a secondary service connection claim.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for secondary service connection.  

In addition, a medical examination is necessary to determine whether the Veteran has sleep apnea that was caused or aggravated by his service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the information and evidence needed to substantiate his claim for service connection for sleep apnea, to include as secondary to service-connected PTSD.  Depending upon the Veteran's response, any and all assistance due him must then be provided by VA. 

2.  Schedule the Veteran for an appropriate VA examination to assess sleep apnea.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The VA examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed sleep apnea is (a) caused by the appellant's service-connected PTSD and (b) aggravated beyond the natural progression of the disease by the service-connected PTSD.  A detailed rationale for any opinion expressed should be provided.  

3.  Thereafter, the RO should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


